Citation Nr: 1233730	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-06 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent, from December 10, 2004 through March 22, 2005; in excess of 50 percent, from March 23, 2005 through November 21, 2010; and in excess of 70 percent, since November 22, 2010, for human immunodeficiency virus (HIV) with anxiety and major depressive disorder.

2.  Entitlement to total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in the pertinent part, established service connection for HIV with anxiety and major depressive disorder, and assigned thereto an initial evaluation of 10 percent, effective December 10, 2004.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

In September 2008, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

In February 2009 and August 2010, the Board remanded this matter to the RO for additional development.  Specifically, the RO was to afford the Veteran a VA examination to determine the severity of his disability.  The RO provided the Veteran with VA examinations in November 2010 and January 2012, and the examiners have issued reports.  In their reports, the examiners addressed the severity of the Veteran's disability, its symptoms, and answered the questions raised by the Board.  The Board finds these VA examinations in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  In addition, the Board's August 2010 remand directed that the RO obtain updated VAMC treatment records, which it did in December 2010, and again in August 2012.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in March 2012 rating decision, the RO increased the evaluation assigned the Veteran's HIV from 10 percent to 50 percent, effective March 23, 2005, and to 70 percent, effective November 22, 2010.  The Veteran continues to seek a higher initial evaluation for this condition.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of total disability based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At all relevant times, the Veteran's HIV, exclusive of psychiatric manifestations, has not resulted in recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.

2.  At all relevant times, the Veteran's HIV with anxiety and major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms including anger, depression, suicidal thoughts, poor concentration, sleep disturbance, paranoia, impaired judgment, concentration or memory problems.  It has not been shown to be productive of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, from December 10, 2004, for HIV infection with anxiety and major depressive disorder have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.88b, 4.126, 4.130, Diagnostic Codes 6351, 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring only generic increased rating claim notice).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in February 2005, and March 2006.  

The VCAA notice substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for HIV.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statements of the case, dated in October 2006, December 2006, September 2007, March 2008, June 2008, April 2010, and March 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in January 2005, June 2007, August 2007, November 2010, and January 2012.  The Veteran was further provided a hearing before the undersigned in September 2008.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, his claims file, an interview and an examination of the Veteran, as well as sufficient findings to rate his disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




General Principles for an Increased Rating

The Veteran is seeking an increased initial disability rating for his service-connected HIV with anxiety and major depressive disorder.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351, HIV-related illness, a 10 percent disability rating is warranted following development of definite medical symptoms, T4 cell of 200 or more and less than 500, and on approved medication(s), or; with evidence of depression or memory loss with employment limitations.  A 30 percent disability rating is warranted for recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or; minimum rating with T4 cell count less than 200, or hairy cell leukoplakia, or oral Candidiasis.  A 60 percent disability rating is warranted for refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm.  Finally, a 100 percent disability rating is warranted for AIDS with recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions. 

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 1. 

Psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results, but not in combination with percentages otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 2.  Stated another way, as will be discussed, the Veteran's HIV disability has also resulted in psychiatric manifestations and therefore, there will be a single rating, rated under the criteria for Diagnostic Code 6351, or under the appropriate schedular criteria for mental disorders, whichever method results in the higher overall rating. 

Mental disorders are rated according to the General Rating Formula for Mental Disorders. 

The criteria for a 10 percent rating are occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The evidence considered in determining the level of impairment from a psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the General Rating Formula for Mental Disorders.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores from 31 to 40 represent some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score from 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While a GAF score is relevant evidence, a GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Facts

In January 2005, a VA contract (QTC) psychiatric examination was conducted.  The Veteran reported that he has been depressed and anxious much of his life.  He reported seeing a psychiatrist once a week, and being worried about everything constantly, especially about getting sick and getting a job.  He also reported symptoms of depression, restlessness, irritability, and difficulty sleeping, that is, with easy fatigability and averaging 4 to 8 hours of sleep.  This has resulted in thoughts of death with crying spells, feeling worthless, and difficulty concentrating at times.  He also reported alcohol problems, including getting intoxicated on weekends.  

Mental status examination revealed no impairment of thought process or communication.  There was no history or evidence of hallucinations or delusions.  The Veteran exhibited psychomotor agitation and crying spells, and reported having a history of suicidal thoughts, but none at the time of the examination.  The Veteran was alert, oriented, and maintained good personal hygiene.  Memory and speech appeared normal, and the Veteran presented an anxious affect throughout the examination.  

The Veteran reported impulsiveness with buying clothes but he was able to carry on his daily life in an adequate manner and establish and maintain social relationships.  Although unemployed, the Veteran was looking for a job.  The diagnosis was generalized anxiety disorder, major depression, and chronic alcohol abuse.  The report listed a GAF of 80.  

A QTC examination focusing on his HIV disability was conducted in January 2005.  The examination report noted that the condition affects his general health with fatigue, memory loss, depression, anxiety, and nausea.  It was also noted to cause diarrhea, although further details such as frequency were not recorded.  At the time of the examination, he was not receiving treatment for the condition, but he did miss work on four occasions in the prior year.  Physical examination demonstrated herpes zoster infection on 1 percent of the right side of the Veteran's face, but the mouth and throat were normal.  There were no palpable lymph glands or any other relevant findings.  

In February 2005, he received his initial treatment evaluation for HIV.  Other than cervical adenopathy and skin lesions, his physical examination was normal.  His CD4 count was 494.  

In March 2005, the Veteran presented to VA requesting help because he felt his life was not worth living, and he would rather be dead than alive.  He reported being in a rage and hating everybody.  The previous weekend, he drank alcohol until he passed out.   He also used crystal meth and cocaine.  The report noted his have some problems with long term and short term memory.  The Veteran was admitted as an inpatient for depression with suicidal ideation and alcohol and polysubstance dependence.  At the time of his admission, his GAF score was listed as 45.  He was discharged a few days later, still with a GAF score of 45 and a plan for the Veteran to begin therapy.    

In February 2006, the Veteran's CD4 count was 404.  In March 2006, the only complaints he had regarding the HIV infection were fatigue and one bout of diarrhea, which the Veteran attributed to food he ate in a restaurant.  He denied nausea, fever, and chills. 

In April 2007, the Veteran reported having a job, attending school, and that things were going well, but he did not feel happy, and was anxious and depressed.  He denied any suicidal ideation, but described an isolative lifestyle, feeling he had lost the affection of all family and friends.  The mental health provider noted subtle paranoia and some problems with recent and remote memory.  The report listed a GAF score of 50.   

In a June 2007 VA psychiatric examination, the Veteran stated he had been treated for bipolar disorder and depression while in the military.  The Veteran gave a history of extensive psychiatric treatment both in and since his military service.  Since leaving the military, he had four other jobs with the longest lasting a year, and reported that he was currently employed with an investment firm.

The Veteran reported constant anxiety, staying up all night with intrusive thoughts, fatigue, chronic nail biting, constant irritability, and he did not want to do anything that used to give him pleasure.  He had feelings of sadness that are present every day.  He stated that he tends to feel better in the morning than in the evening, and admitted to having some adolescent depression, but having severe increases while in the military.  The Veteran reported sexual dysfunction, but no unwanted weight change.  He described his mood as not the greatest - he had been pretty down on himself without understanding why.  The Veteran also described himself as feeling maniac with anxiety.  The Veteran quit playing music and art framing out of diminished interest.  He reported having a horrible temper and for no reason, he will get mad and start screaming profanities.  

Mental status examination revealed the Veteran to be alert, fully-oriented, neatly and appropriately groomed, on time for the exam, and fully cooperative.  He had fair insight into his psychological problems, and his judgment and reasoning were within normal limits.  There did not appear to be any impairment in thought process, content, communication, or delusions and hallucinations.  Speech was logical and goal directed, with no impairments in content or production.  Inappropriate or obsessive-compulsive behavior was not noted.  Suicidal/homicidal ideation was acknowledged, but intent was denied.  The Veteran appeared dysthymic with narrow range of mood and a congruent affective expression.  The diagnosis was mood disorder NOS, with bipolar I features, depressed type, and anxiety.  He had a history of polysubstance abuse, but the Veteran was in partial remission.  The Veteran was assigned a GAF score of 50.  

In an August 2007 VA examination focusing on the HIV infection, the Veteran reported he did not have any opportunistic infections and the CD4 counts had been greater than 350 degrees.  He was not receiving any treatment for HIV infection.  He did report allergy symptoms and having had an upper respiratory infection a month earlier that had resolved.  He reported occasional night sweats about once every three months.  The Veteran was going to school and working full time and had not lost any time from work.  The only other significant finding was a slight enlargement of the lymph nodes in the neck, which started two days earlier.  He reported he was being treated for mild and controlled psoriasis and seborrhic dermatitis.  There has not been any history of malignant neoplasms.  The examination was normal except for a finding of a small round red plaque on the lower right leg.

The examiner concluded the Veteran did not have any HIV-related illnesses or secondary diseases affecting multiple body systems, neoplasms related to the HIV infection, hairy cell leukoplakia, or oral candidiasis.  The diagnosis was HIV infection with anxiety and depression.  

An October 2007 mental health evaluation noted that finding the appropriate medication to help the Veteran alleviate his symptoms was a challenge as medications resulted in intolerable side effects or did not help.  

In December 2007, the CD4 count was recorded as 301, and in January 2008, the count was 204.  The Veteran was placed on antiviral or HIV therapy medication in February 2008.   Nevertheless, even after learning his HIV infection had become active, his caregivers assigned a GAF was 50-55.  

In March 2008, he experienced some side effects from the HIV therapy medication, as well as an outbreak of shingles.  

In June and July 2008, the Veteran reported feeling extremely depressed.  It appeared that a relationship had ended and that contributed to his depression.  He reported he could not stand all the anxiety and depression he can go through at times and had some strong thoughts about suicide.  He reported symptoms of a very sad and depressed mood, severe anhedonia, insomnia, substantially reduced energy, significant impairments in concentration and decision making, and feelings of worthlessness.  The Veteran was described as chronically suicidal but receiving individual psychotherapy.  The Veteran also described feelings that people were out to get him.  On the other hand, the Veteran had returned to work and was also doing well in school.  

By this time, the side effects from the HIV therapy medication had resolved.  He was not experiencing night sweats, headaches, or fever, and the Veteran attributed a weight loss to working out and healthy eating.  Except for one cervical node, his physical examination in July 2008 was normal.  His CD4 count was 570.

By January 2009, the CD4 count was described as good at 535 and the viral load was undetectable.  He was experiencing chronic low back with paresthesia which was thought to be a possible side effect to the medication or the HIV infection.  At this time, his HIV infection was described as stable.  In February 2009, he reported only occasional night sweats but they accompanied nightmares.  He did not have any fever, and he gained weight since re-gaining sobriety.  

In February 2009, the Veteran had a GAF score of 45 although he was receiving therapy and support for his substance abuse.  He had lost 15 pounds since October, but his moods were up and down including spending a lot of time in bed and recently feeling suicidal.  He also described himself as crazy acting and "flipped out" at work with yelling and screaming.  He could not sit through meetings and he was so paranoid, people did not want to be around him.  Mental status examination revealed the Veteran was pleasant, cooperative, and had a normal speech in rate and rhythm.  He did not have any current suicidal or homicidal ideation or plan.  Thoughts were coherent and goal directed, memory was intact, and he was exercising impulse control and judgment.

In July 2009, the Veteran sought treatment for reported episodic blood streaked vomiting, blood streaked stools, and abdominal pain for two weeks.  He was able to continue working.  The diagnosis was a combination of probable hemorrhoids or anal/fissure and either peptic ulcer disease or gastritis. 

In August 2009, it was noted the Veteran had relapsed and was using methamphetamine.  His CD4 level was 570.  The problem of nausea, vomiting, and diarrhea continued, although there was no fever, chills, or blood.  At the end of the month, it was noted he had oral and esophageal ulcers, which was noted to be unusual in well controlled HIV infections.  He was hospitalized and although a diagnosis could not be definitively made, he responded to a treatment regimen for syphilis.  

In November 2009, the DC4 level was 792.  The HIV infection was described as stable without a detectable or viral load.  A February 2010 treatment report noted that the Veteran had a GAF score of 55.  

In June 2010, the Veteran's GAF was reported as 50.  The Veteran had a negative concept about himself.  He was getting violent, angry, and had suicidal ideations, including having called a suicide hotline.  He was drinking until he gets drunk.  At this point in time, the Veteran was unemployed and stressed financially.  On the other hand, the Veteran played in three different bands and still attended school.  On mental health examination, it was noted he had a depressed and irritable mood, and exercised poor impulse control and judgment.  Otherwise, his mental health examination was benign.  

In October 2010, it was noted that the Veteran still had a problem with angry impulsive behavior, which included an incident six months earlier where he sprayed pepper spray at a man who hit his car.  The Veteran was charged with assault.

In November 2010, the Veteran underwent a VA psychiatric examination.  The examiner noted individual treatment with various VA mental health providers for the Veteran's mental health symptoms and conditions but treatment had been uneven with no-shows and walk-in appointments punctuated by periods of consistency with attendance in VA substance abuse treatment program.  The Veteran reported periods, including currently, of heavy use of alcohol, methamphetamine, and marijuana.  He has had "eight or nine" jobs since the last VA examination in 2007.  Currently, he had been unemployed for about a month.  He attended a small private university and doing well (As and Bs), despite difficulty focusing upon reading.  He was not in a relationship but had 3 or 4 really close friends.  The Veteran also added, and the examiner agreed that the record reflected, that he had chronic difficulty with interpersonal relationships.  He reported he was real sensitive and quick-tempered.  He reported symptoms of persistent anxiety, angry and destructive outbursts, acute self-consciousness, low libido, substance abuse, low energy, poor memory and concentration, poor sleep with night sweats and vivid and violent nightmares, nocturnal rumination, and depressed mood.

His thought processes/content was goal-directed and logical and speech was clear, measured, and coherent.  He did not suffer from delusions or hallucinations but persistently felt others were out to get him.  He engaged in inappropriate behavior by throwing things, yelling at people, and overreacting to perceived slights.  The Veteran denied any suicidal/homicidal ideations or intent at the current time, but had recurrent suicidal thoughts as recently as the day before the examination.  Although the Veteran reported an increase in forgetfulness, his memory appeared intact.  He was oriented to time, place, and person and able to keep up with personal hygiene and activities of daily living.  He had a difficult time tracking his bills, but appeared to manage.  He did not report any obsessive behavior or panic attacks.  His mood was moderately anxious and depressed; his affect was intense and dysphoric.  He averaged variable sleep, from 24 hours to 4 hours experiencing violent symbolic nightmares and night sweats.  He awakens still feeling tired.  

The diagnosis was depressive disorder NOS and anxiety disorder NOS with a GAF of 45.  The examiner noted the Veteran remains moderately depressed and anxious and can be easily offended and angry.  He has been fired from each job he has had since the last VA examination.  He has difficulty maintaining focus and reading, but is doing well in school. He had low energy and motivation.  He was uncomfortable in social situations and had difficulty with self-esteem.  His medication management has partially successful.  He has nightly nightmares and is still tired upon awakening.  The examiner concluded the Veteran had increasing difficulty getting along well with others due to hypersensitivity, poor impulse control, social discomfort, and a mild paranoid trend.  These symptoms impact his social functioning and occupational to a moderate to severe degree.

In the examiner's opinion, despite the Veteran's personal assessment that they are substantially unrelated, it appears as likely as not that the anxiety and depressive symptoms reported by the Veteran are at least exacerbated by the presence of the HIV infection.  The examiner, however, could not reach a compelling level of certainty without resorting to mere speculation, in part because the examiner had very limited experience with those with the HIV virus.  

In December 2010, the Veteran had fleeting thoughts of suicide and called a suicide hotline.  He felt like he wanted to die and had no more faith in anything.  He was being evicted from his apartment, had no job, and felt like he was a loser.  The mental health examination noted paranoid delusions and depressed mood.  He reported problems with concentration at school and he had been kicked out of bands.  He also had a relationship that ended badly and his car broke down.  The GAF score was 45.  

By March 2011, the Veteran had found a part time job, although he had continued financial stress.  His GAF was 48.

In July 2011, his HIV infection was still described as stable.  In August 2011, he was doing well in school and had a full time job.  He reported occasional depression due to his chronic depression.  

In December 2011, the Veteran was again abusing alcohol and a prescription medication.  The Veteran stated he has learned he gets depressed from October through December.  He denied any suicidal or homicidal intentions and had a new job he just started as he lost his previous job.  There were no abnormal findings on the mental health evaluation and he was assigned a GAF of 50.  

In January 2012, the Veteran underwent a VA psychiatric examination.  The Veteran reported that he was diagnosed with depression related to adjustment to the military after he first entered the service.  Veteran explained that he was injured in basic training and put on medical hold which caused initial depression.  However, the Veteran's anxiety and depression became significantly worse after he was diagnosed with HIV.

The Veteran, who is gay, was not in a relationship which he attributed aging and rejection because of his HIV infection.  He still attended college and planned to graduate in December.  The Veteran has had several random administrative jobs since he got out of the Army.  He currently had a job on a part time basis of 30 hours a week.  He has missed work due to his illness and medical appointments.  He plays in a jazz band and had a social group from his band activities but has also alienated himself and gotten into arguments with his fellow band members.  The Veteran reported one arrest for DUI that was reduced to a lesser charge.  His driving license, however, has been suspended.  He last used drugs and alcohol on New Year's Eve.  

The Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The diagnosis was anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The Veteran was also diagnosed with polysubstance abuse in early remission.  The GAF was 55.  The symptoms of physical anxiety, fears of being judged or unaccepted, and negative thoughts were attributed to the anxiety disorder.  The Veteran's depressive disorder resulted in depressed mood, failure to fulfill obligations, suicidal ideation, and negative self-esteem.  Some symptoms, such as insomnia and negative thoughts overlapped the two diagnoses.  

The VA examiner determined that all of the Veteran's mental health symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner also concluded that the diagnosis of anxiety and depression are aggravated beyond their normal progression by the HIV diagnosis.  

In a January 2012 VA examination focusing on the HIV, the examiner noted the history of initial treatment with medication, which was stopped.  He also noted the Veteran re-started and continued treatment again when his CD4 count dropped below the threshold.  The examiner also stated the Veteran had odynophagia in 2009, which was treated as primary syphilis.  The Veteran has not had any other opportunistic infections.  He has fatigue which started when he began taking the HIV medication but is still able to work 35 hours a week and attend school, but although he complained of being exhausted at the end of the day.  He experienced diarrhea about once a week a mild nausea 4 or more times a year.  There was no weight loss, vomiting attributable to an HIV illness, anemia, hairy cell leukoplakia, oral candidiasis, or any other complications attributable to HIV related illness or treatment.  The HIV infection was described as level I or asymptomatic, with or without lymphadenopathy or decreased T4 cell count.  As of June 2011, his CD4 count was 942.  

In April 2012, the Veteran complained of fatigue, but no symptoms of fever, cough; mild weight loss, anxiety, significant depression, or bleeding.  He still attended school, which provided some stress, as well as playing saxophone in 3 bands, and worked full time.  He experienced concentration problems at work.  He had not been using alcohol or other substances for about three months.  The GAF was 50.  

Analysis

The RO rated the Veteran's service-connected HIV with anxiety and major depressive disorder as 10 percent disabling, effective from December 10, 2004, pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351.  In a rating decision in March 2012, the RO increased the rating for HIV from 10 percent to 50 percent, effective March 23, 2005, and from 50 percent to 70 percent, effective November 22, 2010. 

The VA examiner in January 2012 determined that the Veteran's psychiatric status became "significantly worse" as a result of his HIV diagnosis.  Therefore, the bulk of Veteran's anxiety and depression are psychiatric manifestations of the HIV disability.  Diagnostic Code 6352 states that such manifestations can be rated under appropriate codes if higher overall evaluation results, but not in combination with percentages that are assigned for the schedular criteria directly attributable to HIV-related illness.  See also 38 C.F.R. § 4.14.  An award must be one rating, rated under the criteria for Diagnostic Code 6351, or under the appropriate schedular criteria for mental disorders, whichever method results in the higher overall rating.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Note 2.  

As will be discussed below, the Veteran's psychiatric manifestations have warranted a rating for 70 percent at all relevant times.  The schedular criteria for HIV related illness can afford a higher rating only if he meets the schedular criteria for a 100 percent rating.  There is no evidence of recurrent opportunistic infections or with secondary diseases afflicting multiple body systems; HIV-related illness with debility and progressive weight loss, without remission, or few or brief remissions.  He had one episode of an opportunistic infection when treated for odynophagia in 2009.  While he has been treated for other ailments such as upper respiratory infections, allergies, or dermatitis, none of his medical providers or the VA examiners have characterized these ailments as an opportunistic infection, or a secondary disease afflicting multiple body systems or represent HIV related illness with debility and progressive weight loss.  Accordingly, under the schedular criteria for Diagnostic Code 6351, the Veteran is not entitled to a 100 percent rating for his HIV disability.

As to the psychiatric manifestations relating to his anxiety and depression, while there has been some fluctuation in the symptoms of anxiety and depression, the disability picture has remained constant and the Board has determined that since the Veteran has filed his claim for service connection, the effect of HIV upon his anxiety and depression more nearly approximates the criteria for a 70 percent rating under the general formula for mental health disorders than any other rating.  

As for occupational impairment, there is evidence that the Veteran has been able to secure employment, but his anxiety, depression, and particularly his anger has prevented him from maintaining continuous and permanent employment.  It also has affected his social and family relationships.  There are other symptoms such as paranoia and suicidal ideation.  He was hospitalized in November 2004, just before filing his claim for suicidal ideation and again in March 2005, just after his first VA examination.  He has problems sleeping and with concentration and memory.  He has fatigue problems, which may be a direct manifestation of his HIV infection.  These other symptoms do not appear to be as severe as the anger problem.  

On the other hand, the Veteran has been able to maintain his activities of daily living, including personal hygiene.  He has always had appropriate thought process and has at times been able to enjoy activities such as playing in jazz bands.  He has demonstrated the ability, although difficult at times, to work towards a college degree with high grades.  

The Veteran's GAF scores have consistently ranged from 45 to 55, but mostly 45 to 50, which reflect serious symptoms or serious impairment in social or occupational functioning, such as no friends, or unable to keep a job.

Overall, the symptoms of depression and anxiety affect the Veteran occupationally and socially, including family relations and affect his thinking and mood, due to such symptoms as anger, irritability, paranoia, suicidal ideation, sleep disturbance, concentration or memory problems, impaired judgment, and difficulty in establishing and maintain effective relationships, which more nearly approximate the criteria for a 70 percent rating throughout the appeal period.

A higher evaluation of 100 percent is not warranted because there is no evidence of total occupational and social impairment.  The Veteran has not exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, his own occupation, or own name.

The Board recognizes that the Veteran has had problems maintaining employment, but he has also exhibited a willingness to work and has always seemed able to secure employment.  The Board is aware that the Veteran's problems with anger have resulted in at least one incident where he assaulted another person with pepper spray.  Nevertheless, the Board finds that this and the other evidence of anger in the record does not rise to a level of disability that he presents a persistent danger of hurting others.  Similarly, although there is evidence of suicidal ideation, it is not so severe the Veteran has made frequent attempts to carry out his plan and the Veteran has expressed the conviction that he would not carry out any such plans.  He has sought help instead in acute situations.  Accordingly, the evidence does not support a finding that the Veteran is 100 percent disabled, although it supports a rating for 70 percent since service connection was granted for HIV with anxiety and depression.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

The records in the claims file do not reflect frequent periods of hospitalization.  The Board recognizes the impairment of working capacity resulting from the Veteran's service-connected HIV disability, specifically, the impairment caused by the psychiatric symptomatology that has resulted in frequent job changes, but finds that such impairment is adequately reflected by the currently assigned ratings.  The Board finds that the Veteran's symptomatology does not rise to a level which equates to marked interference with the Veteran's employability so as to render impracticable the application of regular schedular standards.  38 C.F.R. § 3.321(b).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is symptoms due to anxiety and depression, which is contemplated by the Rating Schedule under Diagnostic Codes 6351 and 9413, and the application of the general formula for mental disorders, 38 C.F.R. §§ 4.126, and 4.130, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.


ORDER

From the effective date of the award of service connection, an initial rating of 70 percent, but no higher, for HIV with anxiety and depression is granted, subject to the law and regulations, governing the award on monetary benefits.


REMAND

As noted above, although at times during the appeal period the Veteran has been employed, at other times, he has not.  It is not clear whether he is currently employed.  Nevertheless, the record raises the issue of entitlement to total disability based upon individual unemployability (TDIU). The issue of whether entitlement to TDIU is warranted as a result of the service connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). Thus, the issue is set forth on the first page of the decision.  The Veteran has not yet received notice of the evidence needed to substantiate a TDIU claim.  

A remand is required in view of Rice as the record reasonably raises the question of TDIU entitlement, but lacks the appropriate development, including notice and assistance under the VCAA and an opinion as to whether the Veteran's service-connected HIV disability and any other disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms compliant with 38 C.F.R. § 3.159(b), the need for additional evidence regarding the TDIU claim and assist the Veteran with respect to the claim for TDIU.
 
2.  Afford the Veteran a VA examination by a physiatrist or a physician with similar expertise to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that Veteran's compensable service-connected disability of HIV with anxiety and major depressive disorder (rated 70 percent), ankylosis, index finger, left hand (rated 10 percent), lumbar strain (rated 10 percent), and fracture, third toe, left foot (rated at 0 percent) render the Veteran unable to secure or follow substantially gainful employment? 

All necessary testing should be conducted.  The rationale for all opinions should be provided.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

The Veteran's file should be provided to the VA examiner for review.

3.  After the above development is completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


